COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Benson Dorsey v. State of Texas

Appellate case numbers: 01-18-00520-CR, 01-18-00521-CR, 01-18-00522-CR

Trial court case numbers: 1569925, 1570348, 1570349

Trial court:              185th District Court of Harris County, Texas

     Appellant Benson Dorsey filed a motion for en banc reconsideration of this Court’s
December 12, 2019 opinion. The motion for en banc reconsideration is denied.

       It is so ORDERED.


Judge’s signature: ____/s/ Peter Kelly_______
                   Acting individually  Acting for the Court


En Banc Court consists of Chief Justice Radack, and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, Countiss, and Adams.

Justice Goodman, dissenting.


Date: September 1, 2020